DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 10/17/2011 have been fully considered.
Claims 1-26 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 21-26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In regard to claims 21-26, the claims recite “… the sensor head is placed against a tissue…”. The phrase should be read as ““… the sensor head is configured to be  placed against a tissue…” to avoid improperly defining the apparatus in relation to a living being.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-8, 19, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 2 is/are also rejected due to said dependency. 
In regard to claims 2 and 19, the claims recite “a second finger rest surface, coupled between the front side surface and the bottom face surface, wherein the first finger rest surface is a concave surface that extends at a fourth angle in the first turn direction relative to the front side surface”. However, independent claims 1 and 17 recite “the first finger rest surface is a concave surface that extends at a first angle in a first turn direction relative to the back side surface“. It is unclear whether the limitations recited in claims 2 and 19 are intended to provide additional structural feature of the first finger rest surface that the surface has a second convex surface or should be set forth for the second finger rest surface”. Clarification is requested by amendments. In addition, “the first turn direction relative to the front side surface” lacks of sufficient antecedent basis.
In regard to claims 21 and 24, the claims recite “the back side surface is back side surface is closer to the tissue than front side surface”. It is unclear whether the repeated phrase should be deleted or there is an additional structural feature to be defined. Clarification is requested by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimshony et al. (USPGPUB 2008/0287750 – applicant cited) in view of Gitman et al. (USPGPUB 2010/0005630 – applicant cited). In regard to claim 1, Hashimshony discloses a device comprising: a body portion (Figs. 1-2 and associated descriptions; see the figure reproduced below) comprising a front side surface (surface near number 20, Figs. 1-2 and associated descriptions; see the figure reproduced below) and a back side surface (surface near number 26, Figs. 1-2 and associated descriptions; see the figure reproduced below); and a tip portion (the portion near number 22, Figs. 1-2 and associated descriptions; see the figure reproduced below) comprising: a first finger rest surface (surface near number 22, Figs. 1-2 and associated descriptions; see the figure reproduced below), coupled to the back side surface (Figs. 1-2 and associated descriptions; see the figure reproduced below), wherein the first finger rest surface is a concave surface that extends at a first angle in a first turn direction relative to the back side surface (Fig. 1 and associated descriptions; see the figure reproduced below); a back tip surface (any surface defined near number 28, Figs. 1-2 and associated descriptions; see the figure reproduced below), coupled between the first finger rest surface (Figs. 1-2 and associated descriptions; see the figure reproduced below) and a bottom face surface (surface near number 24, Figs. 1-2 and associated descriptions; see the figure reproduced below), wherein the back tip surface is a convex surface that extends at a second angle in a first turn direction relative to the first finger rest surface (Figs. 1-2 and associated descriptions; see the figure reproduced below); and the bottom face surface, coupled between the back tip surface and the front side surface (Figs. 1-2 and associated descriptions; see the figure reproduced below), wherein the bottom face surface extends at a third angle in a first turn direction relative to the first finger rest surface (Figs. 1-2 and associated descriptions; see the figure reproduced below), and the bottom face surface comprises a sensor head (sensor 24, Figs. 1-2 and associated descriptions; see the figure reproduced below), and a first line, longitudinally extending along the back side surface of the body portion, does not pass through the tip portion (Figs. 1-2 and associated descriptions; see the figure reproduced below).
[AltContent: textbox (Front side surface)][AltContent: textbox (First line)][AltContent: textbox (back side surface)][AltContent: textbox (2nd finger rest surface)][AltContent: textbox (1st finger rest surface)][AltContent: arrow][AltContent: textbox (back tip surface)][AltContent: connector][AltContent: textbox (bottom surface and sensor head)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arc][AltContent: arc][AltContent: textbox (front tip surface)][AltContent: arc][AltContent: ]
    PNG
    media_image1.png
    567
    327
    media_image1.png
    Greyscale


Reproduced Fig. 1 of Hashimshony. It is noted that the same indications can be applied to Fig. 2 as well. 

	Hashimshony does not specifically discloses the front side surface and the back side surface are coupled together by first and second side surfaces.
	Gitman teaches a handheld medical device (Figs. 1-3 and associated descriptions) comprises a handle portion (handle 1, Figs. 1-3 and associated descriptions) comprising a front side surface and a backside surface (upper and lower surfaces of handle 1, Figs. 1-3 and associated descriptions), coupled together by first and second side surfaces (side surface 4 and the surface on the other side of the handle, Figs. 1-3 and associated descriptions), wherein the handle includes generally rectangular shape (Figs. 1-3 and associated descriptions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body portion of the device (Hashimshony) to incorporate the coupling and associated element/ shape configurations using a first surface and a second side surfaces as taught by Gitman, since both devices are handheld medical devices and one of ordinary skill in the art would have recognized that the configuration(s) as taught by Gitman is an alternative equivalent configuration to form a handle portion of a handheld device (see Gitman). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
	In regard to claim 2, Hashimshony as modified by Gitman discloses a second finger rest surface (Figs. 1-2 and associated descriptions of Hashimshony; see the reproduced Fig. 1 above), coupled between the front side surface and the bottom face surface, wherein the first finger rest surface is a concave surface that extends at a fourth angle in the first turn direction relative to the front side surface (Figs. 1-2 and associated descriptions of Hashimshony). It is noted that the claim is rejected as best understood, see the 35 USC 112(b) rejection above.
	In regard to claim 3, Hashimshony as modified by Gitman discloses a front tip surface (Figs. 1-2 and associated descriptions of Hashimshony; see the reproduced Fig. 1 above), coupled to the second finger rest surface, wherein the front tip surface extends at a fifth angle in a second turn direction relative to the first finger rest surface (Figs. 1-2 and associated descriptions of Hashimshony; see the reproduced Fig. 1 above). It is noted that the claim is rejected as best understood, see the 35 USC 112(b) rejection above.
	In regard to claim 4, Hashimshony as modified by Gitman discloses a first finger position is associated with the first finger rest surface (any position in the first finger rest surface, Figs. 1-2 and associated descriptions of Hashimshony; see the reproduced Fig. 1 above), a second finger position is associated with the second finger rest surface (any position in the second finger rest surface, Figs. 1-2 and associated descriptions of Hashimshony; see the reproduced Fig. 1 above), and a first height of the first finger position above the bottom face surface is less than a second height of the second finger position above the bottom face surface (Figs. 1-2 and associated descriptions of Hashimshony; see the reproduced Fig. 1 above). It is noted that the claim is rejected as best understood, see the 35 USC 112(b) rejection above.
	In regard to claim 5, Hashimshony as modified by Gitman discloses the body portion comprises a rectangular shape with rounded corners (Figs. 1-3 and associated descriptions of Gitman; referring to claim 1 above).
	In regard to claim 6, Hashimshony as modified by Gitman discloses the first finger rest surface is adapted for a middle finger of a user (the configurations of Figs.1-2 of Hashimshony and Figs. 1-3 of Gitman can be hold using a middle finger of a user).
In regard to claim 7, Hashimshony as modified by Gitman discloses the second finger rest surface is adapted for a thumb of a user (the configurations of Figs.1-2 of Hashimshony and Figs. 1-3 of Gitman can be hold using a thumb of a user). It is noted that the claim is rejected as best understood, see the 35 USC 112(b) rejection above.
In regard to claim 8, Hashimshony as modified by Gitman discloses when the device is gripped by a hand of a user, a middle finger of the user will be against the first finger rest surface, a thumb of the user will be against the second finger rest surface, and a webbing between the thumb and an index finger of the user will be against the back side surface (the configurations of Figs.1-2 of Hashimshony and Figs. 1-3 of Gitman). It is noted that the claim is rejected as best understood, see the 35 USC 112(b) rejection above.
In regard to claim 11, Hashimshony as modified by Gitman discloses a first distance between the first and second side surfaces is greater than a second distance between the front and back side surfaces (the configurations of Figs. 1-2 of Hashimshony and Figs. 1-3 of Gitman).
In regard to claim 16, Hashimshony as modified by Gitman discloses the back side and bottom face surfaces have a fixed, nonadjustable angle relative to each other (Fig. 1 and associated descriptions of Hashimshony).
In regard to claims 21-23, Hashimshony as modified by Gitman discloses when the sensor head is placed against a tissue to make a medical measurement, the back side surface is back side surface is closer to the tissue than front side surface; the back side surface faces toward the tissue; the back side surface faces toward the tissue and the front side surface faces away from the tissue (the configurations of Figs. 1-2 of Hashimshony; it is noted that the angle ɑ is adjustable, the tissue can be any kind of tissue with different shape, e.g. soft tissue, and the operating force/ angle is controlled by the user. Therefore, the configurations are considered meeting the recited features). It is noted that the claim is rejected as best understood, see the 35 USC 112(b) rejection above.

Claims 9-10, 12-15, 17-20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimshony and Gitman as applied to claims 1-8, 11, 16, and 21-23 above, and further in view of Bechtel et al. (USPGPUB 2014/0046152 – applicant cited). In regard to claim 9-10 and 12-15, Hashimshony as modified by Gitman discloses the use of an optical sensor ([0025]) but does not specifically disclose the sensor head comprises: a plurality of sources, the sources are arranged along a second line; and a plurality of detectors, wherein there are an equal number of detectors on either side of the second line, and a position of a detector on a first side of the second line will have point symmetry with another detector on a second side of the second line about a selected point on the second line; the selected point is at a middle between two sources; an oximeter system comprising the device of claim 1; a display, coupled to the body portion; and electronics, housed in the body portion and coupled to the sensor head and the display; the electronics cause light to be transmitted through the source structures of the sensor head, and based on light received through the detector structures, the electronics determines an oxygen saturation value and causes the display to show the oxygen saturation value; at least one battery, enclosed within the rectangular tubular portion, wherein the battery is closer to the back side surface than the front side surface.
Bechtel teaches an oximetry system (Figs. 1-25 and associated descriptions) comprises a sensor head (element 300, Figs. 7E-7F, 9A-9B and 24 and associated descriptions) comprises: a plurality of sources (elements 150a and 150b, Figs. 9A-9B and 24 and associated descriptions), the sources are arranged along a second line (a line connects elements 150a and 150b, Figs. 9A-9B and 24 and associated descriptions); and a plurality of detectors (elements 170a-h, Figs. 9A-9B and 24 and associated descriptions), wherein there are an equal number of detectors on either side of the second line (elements 170a-d and 170e-h, Figs. 9A-9B and 24 and associated descriptions), and a position of a detector on a first side of the second line will have point symmetry with another detector on a second side of the second line about a selected point on the second line (elements 170a/d, 170b/f, 170c/g, and 170d/h, Figs. 9A-9B and 24 and associated descriptions); the selected point is at a middle between two sources (elements 170a/d, 170b/f, 170c/g, and 170d/h, Figs. 9A-9B and 24 and associated descriptions); an oximeter system comprising the device (title; abstract; Figs. 1-25 and associated descriptions); a display (element 125, Fig. 7D and associated descriptions), coupled to the body portion (Fig. 7D and associated descriptions); and electronics (at least elements 115/115a and 120/120a, Fig. 7D and associated descriptions), housed in the body portion and coupled to the sensor head and the display (Fig. 7D and associated descriptions); the electronics cause light to be transmitted through source structures of the sensor head (Figs. 1-6, 7D, 9A-9B, and 24 and associated descriptions), and based on light received through detector structures (Figs. 1-6, 7D, 9A-9B, and 24 and associated descriptions), the electronics determines an oxygen saturation value (Figs. 1-6, 7D, 9A-9B, 22A, and 24 and associated descriptions) and causes the display to show the oxygen saturation value (Figs. 1-6, 7D, 9A-9B, 22A, and 24 and associated descriptions); at least one battery (elements 220, Fig. 7D and associated descriptions), enclosed within rectangular tubular portion (Fig. 7D and associated descriptions), wherein the battery is closer to the back side surface than the front side surface (Fig. 7D and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Hashimshony as modified by Gitman) to incorporate the sensor head and associated oximetry elements/ configurations as taught by Bechtel, since both devices are handheld optical sensors and one of ordinary skill in the art would have been recognized the oximetry configurations facilitate the operator to obtain tissue oxygen saturation from the tissue site (see Bechtel). The rationale would have been to obtain physiological information from the examining tissue site.
In regard to claim 17, Hashimshony as modified by Gitman and Bechtel discloses a device (referring to claims 1, 9-10 and 12-15 above) comprising: a body portion comprising a front side surface and a back side surface (referring to claims 1, 9-10 and 12-15 above), coupled together by first and second side surfaces (referring to claims 1, 9-10 and 12-15 above); and a tip portion (referring to claims 1, 9-10 and 12-15 above) comprising: a first finger rest surface (referring to claims 1, 9-10 and 12-15 above), coupled to the back side surface (referring to claims 1, 9-10 and 12-15 above), wherein the first finger rest surface is a concave surface that extends at a first angle in a first turn direction relative to the back side surface (referring to claims 1, 9-10 and 12-15 above); a back tip surface (referring to claims 1, 9-10 and 12-15 above), coupled between the first finger rest surface and a bottom face surface (referring to claims 1, 9-10 and 12-15 above), wherein the back tip surface is a convex surface that extends at a second angle in a first turn direction relative to the first finger rest surface (referring to claims 1, 9-10 and 12-15 above); the bottom face surface, coupled between the back tip surface and the front side surface (referring to claims 1, 9-10 and 12-15 above), wherein the bottom face surface extends at a third angle in a first turn direction relative to the first finger rest surface (referring to claims 1, 9-10 and 12-15 above), the bottom face surface comprises a sensor head (referring to claims 1, 9-10 and 12-15 above), comprising an arrangement of source structures and detector structures (referring to claims 1, 9-10 and 12-15 above), and a first line, longitudinally extending along the back side surface of the body portion, does not pass through the tip portion (referring to claims 1, 9-10 and 12-15 above); a display, coupled to the body portion (referring to claims 1, 9-10 and 12-15 above); and electronics, housed in the body portion and coupled to the sensor head and the display (referring to claims 1, 9-10 and 12-15 above), wherein the electronics cause light to be transmitted through the source structures of the sensor head (referring to claims 1, 9-10 and 12-15 above), and based on light received through the detector structures (referring to claims 1, 9-10 and 12-15 above), the electronics determines an oxygen saturation value and causes the display to show the oxygen saturation value (referring to claims 1, 9-10 and 12-15 above).  
	In regard to claim 18, Hashimshony as modified by Gitman and Bechtel discloses the sensor head comprises: a plurality of sources, the sources are arranged along a line; and a plurality of detectors, wherein there are an equal number of detectors on either side of this line, and a position of a detector on a first side of the line will have point symmetry with another detector on a second side of the line about a selected point on the line, on the first side of the line, a first distance is between a first detector and a second detector, on the first side of the line, a second distance is between a second detector and a third detector, and the first distance is different from the second distance (referring to claims 9-10 and 12-15 above; Figs. 9A-9B and 24 and associated descriptions of Bechtel).
	In regard to claim 19, Hashimshony as modified by Gitman and Bechtel discloses the tip portion comprises: a second finger rest surface, coupled between the front side surface and the bottom face surface, wherein the first finger rest surface is a concave surface that extends at a fourth angle in the first turn direction relative to the front side surface (referring to claim 2 above; It is noted that the claim is rejected as best understood, see the 35 USC 112(b) rejection above).
	In regard to claim 20, Hashimshony as modified by Gitman and Bechtel discloses the body portion comprises a rectangular shape with rounded corners (referring to claim 5 above; Fig. 7D and associated descriptions of Bechtel).
In regard to claims 24-26, Hashimshony as modified by Gitman and Bechtel discloses when the sensor head is placed against a tissue to make a medical measurement, the back side surface is back side surface is closer to the tissue than front side surface; the back side surface faces toward the tissue; the back side surface faces toward the tissue and the front side surface faces away from the tissue (the configurations of Figs. 1-2 of Hashimshony; it is noted that the angle ɑ is adjustable, the tissue can be any kind of tissue with different shape, e.g. soft tissue, and the operating force/ angle is controlled by the user. Therefore, the configurations are considered meeting the recited features). It is noted that the claim is rejected as best understood, see the 35 USC 112(b) rejection above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,575,763 in view of Hashimshony. In regard to claims 1-2 of present application, claim 1 of ‘763 recites all the claimed limitations except the first finger rest surface is a concave surface. Hashimshony teaches a handheld optical sensor (Figs. 1 and 2 and associated descriptions) comprises a first finger rest surface is a concave surface (Figs. 1 and 2 and associated descriptions; see the reproduced figure above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the location and shape of the first finger rest surface (claim 1 of ‘763) with the location and shape of the first finger rest surface as taught by Hashimshony to yield predictable results, since both devices are handheld optical sensors and one of ordinary skill in the art would have recognized that the location and shape of the first finger rest surface as taught by Hashimshony is an alternative equivalent gripping configuration for holding an optical sensor to the examining tissue site. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed on 10/17/2022, with respect to claims 14-15 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 14-15 has been withdrawn. 
Applicant’s arguments, see page 6 of Remarks, filed on 10/17/2022, with respect to claims 1-2 have been fully considered and are persuasive.  The double patenting rejection of claims 1-2 has been withdrawn. 
Applicant's arguments filed on 10/17/2022 have been fully considered but they are not persuasive. In regard to the 35 USC 103 rejections, applicant alleged that the combination of Hashimshony, Gitman and Bechtel does not teach the amended feature. In response, the combination of Hashimshony, Gitman and Bechtel discloses the feature (see the rejections above). In regard to claims 2-4, 7-8 and 19, the amendments do not overcome the 35 USC 112(b) rejections (see above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791